SARAH LOUCKS                                                             804 Pecan Street
DISTRICT CLERK                                                           PO Box 770
PHONE (512) 332-7244                                                     Bastrop, TX 78602
FAX (512) 332-7249


                                Bastrop County District Clerk

                                         August 20, 2015

COURT OF APPEALS
THIRD DISTRICT OF TEXAS
P.O. BOX 12547
AUSTIN, TEXAS 78711-2547

       Re: Court of Appeals No. 03-15-00391-CV; Trial Court No. 15-17165
       Style: VRM v. Edward Heard, et al.

Dear Sir or Madam:

        I have spoken with the Appellant’s attorney for the above styled cause of action. He has
expressed to me that he has lost contact with his client for the time being, therefore would be
unable to pay our fee for the Clerk’s Record.
        I would like to request a 30 day extension for filing my record. This would give the
Appellant time to contact us with payment.
        Thank you for your attention to this matter. Should you have any questions, please do not
hesitate to contact me.

Best,
/s/ Katy Nyc
Katy Nyc
Deputy Clerk
Bastrop County District Clerk’s Office
804 Pecan Street/Po Box 770
Bastrop, TX 78602
(512) 581-4027
Katy.nyc@co.bastrop.tx.us